DETAILED ACTION
Claims 21-40 are pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Priority
This application is a continuation application of 15/962616 filed on 04/25/2018 became U.S. Patent number 10,868,612. 
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 11/13/2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed.
Examiner’s Note

The Examiner further reviewed the claims and the Applicant’s Specification in order to determine ways to place this case in better condition for allowance. The Examiner would like to bring three things to the Applicant's attention. First, all independent claims need further recites wherein the low-bandwidth connection is a very 
Claim Objections
Claims 22, 29 and 36 objected to because of the following informalities:  
Claim 22 line 6 recites “based on the priorities priority of the plurality of environmental data service” believes there is extra phrase of priority in the limitation.  Appropriate correction is required. Similar issue exists in claims 29 and 36.

Allowable Subject Matter
Claims 22, 29 and 36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

Claims 21, 28 and 35 are provisionally rejected on the ground of nonstatutory double patenting over claims 1, 8 and 15 of U.S. Patent No. 10,868,612 (612’ hereinafter). This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
The subject matter claimed in the instant application is disclosed in the U.S. Patent and would be covered by any patent granted on that the U.S. Patent since the referenced the U.S. Patent and the instant application are claiming common subject matter, as follows: 
Instant Application US Application #: 17/097934  (‘934)
U.S. Patent #: 10,868,612  (612’)
21. A method, comprising:
1. A method for sending environmental data to a vehicle in transit, wherein the method is performed by a ground system, the method comprising:

receiving, at a device on a vehicle from a ground system, an update template using a low-bandwidth connection, the update template being sent by the ground system without first receiving a request for the update template, 


the update template including recommended portions of relevant data; 

transmitting a request for the recommended portions of the relevant data; and 

receiving the recommended portions of the relevant data from the ground 


sending the update template to the vehicle using a low-bandwidth connection, 
wherein the update template is sent by the ground system without first receiving a request for the update template; 

receiving, from the vehicle, a request for the recommended portions of relevant data; and 

sending the recommended portions of relevant data to the vehicle in the update package using a high-bandwidth connection.
wherein the ground system is configured to:
receive new environmental data from a plurality of environmental data providers; and 
synthesize the update template that identifies the recommended portions of the relevant data that are available to be uploaded for at least one of the plurality of environmental data services.


receiving new environmental data from a plurality of environmental data providers; 
synthesizing an update template that identifies recommended portions of relevant data that are available to be uploaded for at least one of a plurality of environmental data services by: 

Claim 22. The method of claim 21, wherein the ground system is further configured to: -3-Application No.: Not Yet Assigned Attorney Docket No.: 00194-0105-01000 
iteratively assess priorities for the plurality of environmental data services using one or more of severity determination(s) of portions of the relevant data, pilot preferences, route data, and/or a data size limit; 

iteratively assemble the update package based on the priorities priority of the plurality of environmental data services; and 

synthesize the update template based on the update package.



iteratively assessing priorities for the plurality of environmental data services using one or more of severity determination(s) of portions of the relevant data, pilot preferences, route data, and/or a data size limit; 

iteratively assembling an update package based on the priority of the plurality of environmental data services;

synthesizing the update template based on the update package;


Although the conflict claims are not identical, they are not patentably distinct from each other because 934’ discloses the method, comprising:
	receiving, at a device on a vehicle from a ground system, an update template using a low-bandwidth connection, the update template being 
transmitting a request for the recommended portions of the relevant data; and 
receiving the recommended portions of the relevant data from the ground system in an update package using a high-bandwidth connection, 
934’ does not discloses the phrase “sending the update template to the vehicle using a low-bandwidth connection”, “receiving, from the vehicle, a request for the recommended portions of relevant data;” and “sending the recommended portions of relevant data to the vehicle in the update package using a high-bandwidth connection” and limitations in claim 22 in the instant application. However, it would have been obvious to one or ordinary skill in the art to determined the method that perform same functions in a vice versa way (sending, receiving and sending the relevant data) combination with limitation of claim 22 as the instant application that result not patentably distinct from each other. 
Regarding claims 28 and 35 are rejected for the same reasons as claim 21 described above corresponding to Patented claims 8 and 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 23-28, 30-35 and 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breiholz et al. (US 9,535,158 B1) in view of in view of Law et al. (US 2017/0134087 A1)
Regarding claim 21, Breiholz teaches a method, comprising: 
receiving, at a device on a vehicle (aircraft 201 see Breiholz: Fig.2)  from a ground system, an update template, the update template being sent by the ground system without first receiving a request for the update template (Aircraft 201 include the weather radar system 202 to receive weather data from one or more source (wherein the weather condition are generate in a weather profile see Col.10 lines 30-40) at step 510 using various types of channel (Satellite link channel, VHF channel see Breiholz: Col.7 lines 44-52) see Breiholz: Fig.2; Fig.5), the update template including recommended portions of relevant data (weather profile including weather data  such as thunderstorm, turbulence  and weather data provided from a ground-based weather system see Col.8 lines 1-14); 

receiving the recommended portions of the relevant data from the ground system in an update package (receive weather data from one or more source at step 510 and filter the relevant weather data at step 520 see Breiholz: Fig.5; Col.11 lines 54-67),
wherein the ground system is configured to:
receive new environmental data from a plurality of environmental data providers (At a step 810, weather data indicative of a first location and other parameters for one or more weather cells associated with a weather condition may be received from one or more weather data sources see Breiholz: Fig.8 step 810); and 
synthesize the update template that identifies the recommended portions of the relevant data that are available to be uploaded for at least one of the plurality of environmental data services (update weather data in each weather cell to updated location display for aircraft “At a step 870 each weather cell may be advected to an updated location for display” see Breiholz: Fig.8 step 870).  
Breiholz teaches various of type of channels such as Channels may be satellite link channels, VHF channels, INMARSAT channels (see Breiholz: Col7. Lines 44-52). However, Breiholz does not explicitly teaches an update template, using a low-bandwidth connection and receiving the recommended portions of the relevant data from the ground system in an update package using a high-bandwidth connection.
However, Law teaches an update template, using a low-bandwidth connection (requesting the addition information associated with the event via a first communication 0011]), and receiving the recommended portions of the relevant data from the ground system in an update package using a high-bandwidth connection (transmitting response via second communication protocol different from the first communication protocol see Law: Fig.3 Step 310; ¶[0013]) in order to assist with the health monitoring and maintenance of aircraft and other mobile platforms (see Law: ¶0002]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to create the invention of Breiholz to include (or to use, etc.) the update template, using a low-bandwidth connection and receiving the recommended portions of the relevant data from the ground system in an update package using a high-bandwidth connection as taught by Law in order to assist with the health monitoring and maintenance of aircraft and other mobile platforms (see Law: ¶0002]).
Regarding claim 23, the modified Breiholz taught the method of claim 21 as described hereinabove. Breiholz further teaches wherein the recommended portions of the relevant data are a subset of the new environmental data that describes changes to weather conditions occurring along a route of the vehicle (filter weather data (corresponding to subset of Weather data) that adjust weather data to determine hazard level see Breiholz: Fig.5 steps 520-560; Col.17 lines 34-55).  
Regarding claim 24, the modified Breiholz taught the method of claim 23 as described hereinabove. Breiholz further teaches wherein the changes to weather conditions are changes occurring from existing environmental data, received at the ground system before departure of the vehicle, to the new environmental data (weather 
Regarding claim 25, the modified Breiholz taught the method of claim 21 as described hereinabove. Breiholz further teaches wherein the update template includes indications of one or more environmental data services of the plurality of environmental data services that have available updates, and indications of geographical cell(s) and/or altitude(s) for the available updates of the one or more environmental data services (weather profile include the weather data from one or more source that include latitude and longitude “the received weather data may be mapped to a common gridded format using, for example, a 1 kilometer grid. Such a grid may provide a uniform structure in latitude and longitude to which one or more sets of weather data from one or more sources may be mapped” see Breiholz: Fig.5 steps 510-530; Col.12 lines 19-27).  
Regarding claim 26, the modified Breiholz taught the method of claim 25 as described hereinabove. Breiholz further comprising, before the transmitting the request for the recommended portions of the relevant data:-4-Application No.: Not Yet AssignedAttorney Docket No.: 00194-0105-01000 displaying, on a display of the device, a user interface to display the indications of the one or more environmental data services of the plurality of environmental data services that have available updates, and the indications of the geographical cell(s) and/or altitude(s) for the available updates of the one or more environmental data services (display echo top image from aircraft based weather system see Breiholz: Fig.11A-11F)); receiving a selection on the user 
Regarding claim 27, the modified Breiholz taught the method of claim 26 as described hereinabove. Breiholz further teaches wherein the user interface is configured to display selections to modify the recommended portions of the relevant data by selecting: portions of the one or more environmental data services; and/or portions of the geographical cell(s) and/or the altitude(s) (filter weather data that receiving from one or more source see Breiholz: Fig.5 steps 510-520).
Regarding claims 28 and 30-34, they are rejected for the same reason as claim 21 and 23-27 as set forth hereinabove. Claim 28 recites a system that perform the same method of claim 21 as described hereinabove.
Regarding claims 35 and 37-40, they are rejected for the same reason as claim 21, 23 and 25-27 as set forth hereinabove. Claim 35 recites a non-transitory computer readable medium that perform the same method of claim 21 as described hereinabove.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


March 9, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478